Citation Nr: 1206545	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  05-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for adenomyosis.

2.  Entitlement to service connection for residuals from an intrauterine device (IUD) placement.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to June 2002.

This appeal to the Board of Veterans' Appeals (Board) is from September 2003 and March 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In her VA Form 9 dated in September 2005, the Veteran requested a hearing before a Veterans Law Judge.  She was scheduled to appear at such a hearing to be held at the RO in February 2010, but she failed to appear.  Thus, the Board will treat the Veteran's hearing request as withdrawn.  38 C.F.R. § 20.702(d) (2011).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  A review of Virtual VA reveals that, in a recent December 2011 rating decision, the RO increased the disability rating for the Veteran's service-connected major depressive disorder to 100 percent, increased the disability rating for the Veteran's fibromyalgia to 40 percent, and increased the disability rating for the Veteran's service-connected sinusitis to 30 percent.  But the Veteran has not yet completed the steps necessary to perfect her appeal of these other claims by filing a timely notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  So these claims are not before the Board.


FINDINGS OF FACT

The evidence of record does not show that the Veteran had current diagnoses of adenomyosis or residuals from an IUD placement at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for adenomyosis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for establishing service connection for residuals from an IUD placement have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO informed the Veteran of VA's duty to assist her in the development of evidence pertinent to her service connection claim in letters dated in June 2003, January 2007, and June 2010, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist her with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include an explanation relating to the assignment of a disability rating and an effective date for the award of benefits should service connection be awarded.  Id. at 486.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating as was discussed in the Dingess case in the January 2007 and June 2010 letters.  In addition, subsequent adjudication of the claim on appeal was undertaken in Supplemental Statements of the Case (SSOCs) issued in October 2009 and July 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-378 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claim on appeal has been obtained (aside from those claims being remanded).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.  Also on file are the Veteran's post-service private medical records and statements provided by the Veteran. 

The Board notes that the Veteran has identified several private physicians who have allegedly treated her for her claimed disabilities and whose medical records pertaining to the Veteran have not been obtained.  Specifically, in an August 2004 statement, the Veteran identified various private medical providers from whom she sought treatment.  In October 2004 and December 2008, the RO provided her with copies of VA Form 21-4142, Authorization and Consent to Release Information, to complete in order to release these identified private medical records to the VA, with no response from the Veteran.  Subsequently, the Veteran submitted another statement in July 2011, indicating that she had not been able to gather medical treatment records from the private physician she identified in her August 2004 statement because that physician was killed in a motor vehicle accident.  She has been unable to obtain her treatment records maintained by this deceased physician.  Thus, as all efforts to obtain such records have been exhausted, any further attempts would be futile.  

A VA general medical examination was afforded to the Veteran in April 2011.  The Board finds that this examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  While there is no indication that the examiner reviewed her claims file or pertinent treatment records, the Veteran gave an accurate history regarding her claimed disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran also recounted her relevant symptomatology.  After receiving this information, the examiner conducted a thorough physical examination, including a pelvic examination pertaining to the disabilities on appeal.

The Board notes that the Veteran requested another examination with respect to the claimed disabilities on appeal.  However, another examination is unnecessary given that the Veteran's April 2011 VA general medical examination has been found to be adequate and the evidence subsequent thereto does not suggest that such an  examination is warranted.  This examination report was located in Virtual VA and not in the claims folder.  There is no deficiency in due process in the Board reviewing this document as the July 2011 supplemental statement of the case states that all the VA medical records were reviewed and considered. 

Accordingly, the Board finds, that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).  The Board finds that, as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks entitlement to service connection for adenomyosis and residuals from an IUD placement.  She contends that these claimed disorders were incurred during service.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prong in Hickson, a disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.
Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

STRs reveal that the Veteran complained of pain in her stomach for months in February 2001.  In April 2002, she had an IUD placed.  Her STRs are otherwise completely silent with regard to gynecological complaints.  

Subsequent to her discharge, the Veteran sought treatment for abdominal pain at St. Francis Hospital in September 2002.  An X-ray taken of the abdomen showed a transverse radiopague foreign body in the pelvis that may reflect the IUD placed during service.  Otherwise, there was no evidence of obvious acute process.  

In November 2002, the Veteran was seen at Acute Care Express for concerns about losing her IUD.  She reported that she had been able to feel the IUD until that day.  She also reported mild crampy abdominal pain at times for four days and slight nausea.  She indicated that she had vomited once.  She reported no diarrhea.  There had been some light, mild vaginal discharge, with no bleeding, odor, or itching.  No history of urinary symptoms was reported.  Physical examination revealed no ulcers, vesicles, or atrophy.  There was no discharge or blood.  There was clear mucoid discharge and no blood in the cervix.  No IUD string was seen.  Cervical motion tenderness was not evident.  The uterus was of a normal size.  No tenderness or masses were found.  The diagnosis was abdominal pain.  

The Veteran indicated in her May 2004 notice of disagreement (NOD) and July 2005 VA Form 9 that several physicians have diagnosed her with adenomyosis and complications from IUD placement, and that she has sought treatment for both conditions.  According to the Veteran, she began to have very painful menstrual cycles following the placement of the IUD.  She also reported that the diagnoses were provided by way of a vaginal ultrasound.

In May 2006, the Veteran was seen at the VA medical facility for lower abdominal pain with spotting for the past two weeks.  She had notified her primary care physician of the discomfort, but dismissed the discomfort upon getting her menses.  However, the discomfort and spotting had returned.  A May 2006 VA treatment record noted that the adnexa was tender.  The assessment was abdominal discomfort and spotting.  

An August 2008 VA treatment record showed complaints of abdominal pain for five days.  The note also indicated that the Veteran had suffered a miscarriage a week ago, and was experiencing moderate to severe left lower abdominal pain.  

The Veteran was again seen at the VA for abdominal pain that had lasted for about one week in March 2009.  She reported no other symptoms, and indicated that her menses was due the following week.  The assessment was abdominal/pelvic pain.
A subsequent April 2009 VA vaginal ultrasound showed essentially negative results.  The uterus was normal-sized, no discrete masses were evident, and endometrial echoes were not thickened.  Both ovaries were identified without masses.  No adnexal fluid collections were identified.  But there was a tiny non-specific calcification within the endometrium.     

In April 2011, the Veteran was provided a VA general examination.  At this examination, she reported adenomyosis during service in November 2001.  She also reported complications from IUD placement in April 2002.  She indicated that she was seen by a physician nine times while in the military, but the conditions remained the same.  She reported removal of the IUD in September 2002, with an ultrasound performed at that time, by a private physician.  She reported residuals of pain.  Pelvic examination was abnormal with profuse thick discharge present.  However, no diagnosis of a gynecological disorder was provided.

The Board finds that entitlement to service connection for adenomyosis and residuals from an IUD placement is not warranted based on the above.  There is no indication that the Veteran has had a current diagnosis of these claimed disorders at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the Veteran has a disability when a claim for compensation for that disability is filed or at any time during the pendency of such a claim and that a Veteran may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Gynecological diagnoses have neither been documented in her medical treatment records nor found at her April 2011 VA general examination.  

The Board acknowledges the Veteran's complaints of abdominal pain and spotting, and her assertions that her physicians have provided definitive diagnoses and treatment with regard to her gynecological symptoms.  When considering these lay statements as part of the evidence in the adjudication of this case, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms such as abdominal pain and spotting because this requires only personal knowledge as it comes to her through her senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303; Layno, 6 Vet. App. at 470; and Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  However, she is not competent to conclude that these symptoms constitute a gynecological disorder.  Such a conclusion concerning complex disabilities such as those claimed in this case requires specialized medical training that a lay person like the Veteran lacks.  See Grottveit, 5 Vet. App. at 91; Espiritu, 2 Vet. App. at 492; see also 38 C.F.R. § 3.159(a)(2).  As discussed above, the evidence does not show that any physician has diagnosed her with any gynecological disorder.  Here, the Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In addition, the Veteran's statements concerning the diagnosis and treatment for her claimed gynecological disorders are inconsistent with the medical findings of record.  Again, the record shows no evidence of a diagnosis or treatment of a gynecological disorder.  While the Veteran has asserted throughout the course of the appeal that she has been diagnosed with adenomyosis and residuals from an IUD placement, she has nevertheless failed to submit any evidence to support her assertions.  Furthermore, the private treatment records that have been associated with the claims file fail to show a definitive diagnosis of a gynecological disorder, contrary to the Veteran's assertions.  Additionally, VA treatment and testing for gynecological complaints have not identified a diagnosis of any gynecological disorder.

Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence does not show that the Veteran had a current diagnosis of a gynecological disorder, including adenomyosis and residuals of an IUD placement, at any point on appeal. Accordingly, the benefit of the doubt rule is not applicable and service connection is denied.


ORDER

Service connection for adenomyosis is denied.

Service connection for residuals from an (IUD placement is denied.






____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


